Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-6, 8-10, 12-14 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claims 1 and 9 are allowable is because the closest prior art of record, US 2020/0028627 by Andersson et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method, performed by a base station, of transmitting and receiving data in a wireless communication system that includes determining a length of a sequence for the identified CB: generating the sequence for the CB according to the determined length of the sequence; and transmitting a signal including the generated sequence wherein in case that code block group transmission information (CBGTI) is not present in downlink control information (DCI) scheduling the TB, the length of the sequence for the identified CB is determined based on a number of CBs of the TB, and in case that the CBGTI is present in the DCI scheduling the TB, the length of the sequence for the identified CB is determined based on a number of scheduled CBs of the TB.

The primary reason independent claims 5 and 13 are allowable is because the closest prior art of record, US 2020/0028627 by Andersson et al., fails to teach or fairly .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466